Citation Nr: 1633241	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-25 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a dental disability, to include for treatment purposes.

3. Entitlement to service connection, to include on a secondary basis, for a bilateral hip disorder.

4. Entitlement to an initial rating in excess of 10 percent prior to December 4, 2015 for a lumbar spine disorder.

5. Entitlement to a rating in excess of 20 percent as of December 4, 2015 for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2010 and October 2014 rating decisions by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Board remanded this case and instructed the RO to ascertain if the Veteran received any VA or non-VA medical or dental treatment not associated with the claims file.  The Board also instructed the RO to request all available service treatment records (STRs) pertaining to the alleged periodontal treatment at Fort Richardson between June 1967 and June 1968.  Thereafter, the RO was instructed to refer the claims file for clarifying medical opinions as to the nature and etiology of any lumbar spine and bilateral hearing loss disorders.   The Board notes that the RO obtained STRs relating to the Veteran's periodontal treatment at Fort Richardson.  In addition, the RO obtained VA and non-VA medical records which have been associated with the claims file.  Further, VA examinations were obtained in September 2014, November 2014, December 2015 and July 2016.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, a January 2016 rating decision granted an increased rating of 20 percent for the Veteran's lumbar spine disability, effective from December 4, 2015.  As that rating is not the maximum allowable this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a dental disability, to include for treatment purposes, service connection for a bilateral hip disability, and increased rating for lumbar spine disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's in-service traumatic noise exposure is conceded; he is service connected for tinnitus.

2.  The evidence for, and the evidence against, the Veteran's claim for service connection for hearing loss is in relative equipoise.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notices in September and October 2010 correspondences.  Thereafter, the claim was readjudicated in November 2015.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2015 supplemental statements of the case.  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations that occurred in October 2010 and June 2011.  The Board has reviewed the examination reports, and finds that they are adequate to adjudicate the claims on appeal.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development with regard to those issues on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis and other organic diseases of the nervous system, including hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1. Factual Background

The Veteran asserts that his bilateral hearing loss began in service.  Specifically, the Veteran asserts that his hearing loss resulted from rifle training in service in which he did not wear hearing protection.

Service treatment records (STRs) include audiometric testing in both the enlistment and separation examinations.  The August 1965 enlistment examination noted the following audiometric testing results (by converting ASA into ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
-5
LEFT
10
0
5
15
30

A May 1968 separation examination noted the following audiometric testing results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
15
LEFT
0
0
5
-
25

A June 1974 Reserve enlistment examination noted the following audiometric testing results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
30
LEFT
15
10
10
25
45

During an October 2010 VA examination, the Veteran stated that he was exposed to rifle noise during military service but that he did not have additional noise exposure since service as his occupation as a clerk did not expose him to loud noises.  The examiner diagnosed the Veteran with normal to severe sensorineural hearing loss for the right ear, and normal to moderately severe sensorineural hearing loss for the left ear.  The examiner opined that it was "not at least as likely as not that present hearing loss [was] related to military noise exposure."  The rationale was that the Veteran had normal hearing at enlistment and separation, and that slight changes in the right ear thresholds were most likely related to "reference differences" and that there were no changes in the left ear.  The speech recognition score for the bilateral ear was 94 percent, and the description of speech recognition performance was 94 percent for the bilateral ear.  The examiner noted the following audiometric testing results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
70
LEFT
15
15
25
50
65

A June 2011 examiner diagnosed the Veteran with moderate bilateral sensorineural hearing loss.  The Veteran also reported tinnitus.  The examiner found that the Veteran's tinnitus was "likely to be related to acoustic trauma during military service."  The Board notes that the examiner did not provide an opinion as to hearing loss.  The examiner did find that the Veteran was not exposed to loud noises other than during his military service.  In addition, the examiner cited medical research supporting a finding that detrimental damage caused by excessive noise exposure resulted in hearing loss and tinnitus.  The examiner noted the following audiometric testing results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
65
LEFT
25
30
35
55
55

2. Legal Analysis

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

After a review of all the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  While the October 2010 VA examiner found that it was "not at least as likely as not that present hearing loss [was] related to military noise exposure," the Board finds that this opinion is based solely upon a fatal premise; namely the absence of in-service evidence of hearing loss.  Moreover, the Board notes that the June 2011 VA examiner found that the Veteran was only exposed to acoustic trauma during military service, and not since.  Further, the Board notes that the Veteran is service-connected for tinnitus based upon conceded in-service acoustic trauma.  While the June 2011 VA examiner only provided an opinion as to the Veteran's tinnitus claim, the examiner did cite medical research linking the in-service acoustic trauma to the Veteran's hearing loss.  

Accordingly, in consideration of the above, the Board finds that the evidence of record is at least in equipoise as to service connection; thus service connection for bilateral hearing loss is warranted and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Dental Disability

The Board finds that a Remand is warranted for additional development on the merits of the Veteran's claim for service connection for a dental disability.  The Veteran asserts that his periodontal disease began during service and is, therefore service-connected.  The Veteran further asserts entitlement to dental treatment for periodontal disease.

Initially, the Board notes that the Veteran's enlistment examination showed a normal mouth and the Veteran noted no severe tooth or gum trouble.  The Veteran's STRs do show dental treatment at Fort Richardson between February 1968 and May 1968.  In March 1968, the Veteran was diagnosed with acute necrotizing ulcerative gingivitis.  The Veteran was treated with scaling and hydrogen peroxide.  Thereafter, the Veteran was reevaluated with gum stimulation.  On the May 1968 separation examination the Veteran noted severe tooth and gum trouble due to periodontal disease.

Post-service treatment records include a June 1974 Reserve enlistment examination in which the physician noted that the Veteran's first four bicuspids were removed, but did not note periodontal disease.  An October 2010 private medical record shows that the Veteran presented with generalized moderate subcalculus and radiographic bone loss.  An August 2012 VA oral surgery clinic note shows the Veteran had two teeth extracted.  The diagnosis was a retained root and vertical root fracture with periapical abscess.   

The Board finds that additional development is necessary to determine whether the Veteran's bone loss occurred through trauma or disease such as osteomyelitis such that service connection for the Veteran's dental condition is warranted under 38 C.F.R. § 4.150, Diagnostic Code 9913, Note; see also Byrd v. Nicholson, 19 Vet. App. 388 (2005) (discussing history of 38 C.F.R. §§ 3.381, 4.150).  However, the Note immediately following also states that the ratings in 38 C.F.R. § 4.150 do not apply to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling. Id. 

In addition, the Board finds that the Veteran should be provided with a VA dental examination to determine the current state of the Veteran's dental condition, to include whether he is currently edentulous, and for an opinion as to whether the loss of any (or all) teeth was the result of trauma or disease such as osteomyelitis or rather due to some other etiology, such as loss of the alveolar process due to periodontal disease.

Hip and Lumbar Spine Disabilities

The Veteran's claim for service connection for bilateral hip disabilities was previously addressed in the June 2014 remand.  While a SSOC addressing this issue in November 2015, the AOJ obtained additional treatment records examinations of the Veteran's hips after the November 2014 SSOC.  The AOJ has not issued a SSOC addressing this new evidence.  The RO's compliance with Board remand directives is not discretionary or optional, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, the most recent SSOC addressing the Veteran's lumbar spine disability was issued in January 2016.   Since issuance of the SSOC the AOJ continued to develop the claim and obtained additional VA treatment records and a VA examination.  These medical records are new relevant evidence.  Given that the Veteran has not waived his right to have the AOJ review the new evidence in the first instance, remand is necessary.  38 C.F.R. § 19.37 (a) (2015).



Accordingly, the case is REMANDED for the following actions:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any dental disability.  The examiner should review pertinent documents in the Veteran's claims file as well as this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

After reviewing the file and examining the Veteran, the examiner should render a diagnosis of all dental conditions the Veteran currently has or has had since filing his claim in October 2010.  The examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current dental condition found is due to trauma or disease (such as osteomyelitis) incurred in service or whether it is due to loss of the alveolar process as a result of periodontal disease or some other etiology.  In rendering an opinion, the examiner should consider the Veteran's lay statements. 

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the issues remaining on appeal and issue a Supplemental Statement of the Case addressing all relevant evidence associated with the claims folder since the most recent adjudication.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


